DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 30, 2022 has been entered. Claims 11-14, 16-20 remain pending in the application.  Claim 15 is canceled. Newly added claim 21 is pending in the application.
The amendment filed September 30, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“the first beam forming on the first sequence of radar signals is performed by the first processing device applying a first beam formation to a first portion of the radar signals of the first sequence received at a first point in time and applying a second beam formation to a second portion of the radar signals of the first sequence received at a second point in time; and the second beam formation differs from the first beam formation;” in claim 1 lines 1-15 and claim 18 lines 9-13. The related support for this newly added limitation is observed in specification paragraphs [0018], [0019], [0035], and [0039] (see PGpub file US2021/0156955). The specification discloses that first processing device applies different beam formations to a first radar signal from first received signal path. However, the specification does not disclose that different beam formations are applied to different signal points in time.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 6) about the objection to claim 20, Examiner withdraws the objection after the amendment.

Regarding Applicant’s argument (REMARKS page 6) about interpretation of claim 11, Examiner withdraws the objection. Examiner thanks applicant removing “for analyzing radar signals” anyway in the amended claim.

Applicant’s argument (REMARKS pages 7-8) about claims 11-14 and 16-21 after the amendment is moot based on the new ground rejections.

Claim Objections
Claim 16 is objected to because of typographical error: “the first beam sequence” in line 3. It appears that “beam” should not be there.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vagman (U.S. Patent No.2015/0325913, hereafter Vagman) in view of Sumi et al. (U.S. Patent No. 2019/0129026, hereafter Sumi).
Regarding claim 11, Vagman discloses that an apparatus ([0008] line 13, signal, radar), comprising:
a first antenna array having a first plurality of antenna elements, the first antenna array configured to receive a first sequence of radar signals over time via a combination of the first plurality of antenna elements (Fig.2A, PA(1), N(1) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna; [0064] lines 1-4 from bottom, sets of, signal, sampled, each, PA, separately, independently, processed, sequentially, by, DSP); 
a second antenna array having a second plurality of antenna elements, the second antenna array configured to receive a second sequence of radar signals over time via a combination of the second plurality of antenna elements (Fig.2A, PA(2), N(2) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna; [0064] lines 1-4 from bottom, sets of, signal, sampled, each, PA, separately, independently, processed, sequentially, by, DSP); 
a first processing device configured to perform a first beam forming on the first sequence of radar signal received by the first antenna array {Fig.2A item 95 for PA(1); [0064] lines 6-8, received-by, PA, pattern builder module, 95(1); [0063] lines 14-17, module , perform, integration, Fourier analysis}, wherein:
the first beam forming on the first sequence of radar signals is performed by the first processing device applying a first beam formation to a first portion of the radar signals of the first sequence received at a first point in time and applying a second beam formation to a second portion of the radar signals of the first sequence received at a second point in time {[0107] lines 7-12 (at each time frame, angular transform, carried out, subset k’s, desired direction, calculated, for, all the possible k’s, all possible directions)}; and 
a second processing device configured to perform a second beam forming on the second sequence of radar signals received by the second antenna array {Fig.2A item 95 for PA(2), d(2) is different from d(1); [0007] line 10, different phased arrays; [0064] lines 6-8, received-by, PA, pattern builder module, 95(1) to 95(L); [0063] lines 14-17, module , perform, integration, Fourier analysis}; and 
an evaluation device configured to determine an environment by analyzing a combination of the received first and second sequences of radar signals using results of the first and second beam formings {Fig.2A item 100, inputs are outputs of item 95 for different PA for “combination”; [0062] line 4, processing module 100; [0083] lines 2-3, analyzing, waveform signals; [0147] lines 2-5 (determine, directions, target, located)}.
However, Vagman does not explicitly disclose different beam formations applied to signals from a same received signal path. In the same field of endeavor, Sumi discloses that
the second beam formation differs from the first beam formation {[0252] lines 4-5 (digital reception device, perform, phasing processings), 11-13 (perform, phasing, ROI, reception delays, on, received signal); [0849] lines 22-23 from bottom (different beamforming parameters, every temporal, phase)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vagman with the teachings of Sumi to use different beamforming parameters for different sets of data. Doing so would provide plurally beamformed signals as one beamformed signal via superposition, as recognized by Sumi {[0849] lines 17-19}.

Regarding claim 12, which depends on claim 11, Vagman discloses that in the apparatus,
all of the antenna arrays have a same number of antenna elements as one another {[0059] lines 4 (conventional techniques), 14-15 (PAs, includes, same number of elements)}.

Regarding claim 13, which depends on claim 11, Vagman discloses that in the apparatus,
a distance between adjacent antenna elements of the first antenna array is equal to a distance between adjacent antenna elements of the second antenna array {Fig.2A, same d(1) for all adjacent elements in PA(1) and same d(2) for all adjacent elements in PA(2)}.

Regarding claim 14, which depends on claim 11, Vagman discloses that in the apparatus,
distances between adjacent antenna elements of the first antenna array and distances between adjacent antenna elements of the second antenna array differ {Fig.2A d(1) and d(2) are different}.

Regarding claim 17, which depends on claim 11, Vagman discloses that the apparatus further comprising:
at least one further antenna array, and a processing device corresponding to the further antenna array that is configured to apply a further beam formation to radar signals received by the further antenna array {Fig.2A, PA(1) to PA(L)}.


Regarding claim 18, Vagman discloses that a method for analyzing radar signals ([0008] line 13, signal, radar; [0012] lines 1-2, a method; [0083] lines 2-3, analyzing, waveform signal), the method comprising the following steps:
receiving a first sequence of radar signals over time via a combination of a first plurality of antenna elements of a first antenna array (Fig.2A, PA(1), N(1) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna; [0064] lines 1-4 from bottom, sets of, signal, sampled, each, PA, separately, independently, processed, sequentially, by, DSP); 
receiving a second sequence of radar signals over time via a combination of a second plurality of antenna elements of a second antenna array (Fig.2A, PA(2), N(2) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna; [0064] lines 1-4 from bottom, sets of, signal, sampled, each, PA, separately, independently, processed, sequentially, by, DSP); 
performing a first beam forming on the received first sequence of radar signals received by the first antenna array {Fig.2A item 95 for PA(1); [0064] lines 6-8, received-by, PA, pattern builder module, 95(1); [0063] lines 14-17, module , perform, integration, Fourier analysis}, wherein:
the first beam forming on the first sequence of radar signals is performed by applying a first beam formation to a first portion of the radar signals of the first sequence received at a first point in time and applying a second beam formation to a second portion of the radar signals of the first sequence received at a second point in time {[0107] lines 7-12 (at each time frame, angular transform, carried out, subset k’s, desired direction, calculated, for, all the possible k’s, all possible directions)}; and 
performing a second beam forming on the received second sequence of radar signals received by the second antenna array {Fig.2A item 95 for PA(2), d(2) is different from d(1); [0007] line 10, different phased arrays; [0064] lines 6-8, received-by, PA, pattern builder module, 95(1) to 95(L); [0063] lines 14-17, module , perform, integration, Fourier analysis}; and 
determining an environment by analyzing a combination of the received first and second sequences of radar signals using results of the first and second beam formings {Fig.2A item 100, inputs are outputs of item 95 for different PA for “combination”; [0062] line 4, processing module 100; [0083] lines 2-3, analyzing, waveform signals; [0147] lines 2-5 (determine, directions, target, located)}.
However, Vagman does not explicitly disclose different beam formations applied to signals from a same received signal path. In the same field of endeavor, Sumi discloses that
the second beam formation differs from the first beam formation {[0252] lines 4-5 (digital reception device, perform, phasing processings), 11-13 (perform, phasing, ROI, reception delays, on, received signal); [0849] lines 22-23 from bottom (different beamforming parameters, every temporal, phase)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vagman with the teachings of Sumi to use different beamforming parameters for different sets of data. Doing so would provide plurally beamformed signals as one beamformed signal via superposition, as recognized by Sumi {[0849] lines 17-19}.

Regarding claim 19, which depends on claim 18, Vagman discloses that in the method,
the application of the first beam formation and the application of the second beam formation each includes a Fourier Transform ([0080] lines 13-16, module, 95, FFT).

Regarding claim 20, which depends on claims 18-19, Vagman discloses that in the method,
the application of the first beam formation and/or the application of the second beam formation includes using a complex window function ([0080] lines 13-16, module, 95, FFT; DFT corresponds to a time window, n=0, ……, N-1. FFT computes DFT. See lines 9-10 below section “Fast Fourier transform”, FFT, computes, DFT; line 5 below section “Definition and speed”, equation Xk in support material “Fast Fourier transform – Wikipedia.pdf” from https://en.wikipedia.org/wiki/Fast_Fourier_transform).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vagman and Sumi as applied to claim 11 above, and further in view of Dean et al. (U.S. Patent No. 6275180, hereafter Dean).
Regrading claim 16, which depends on claim 11, Vagman and Sumi do not disclose maximum/minimum features in frequency spectral pattern. In the same field of endeavor, Dean discloses that in the apparatus,
a maximum of a beam formation of signals of the second sequence is shifted by half of a bin relative to a maximum of simultaneously received signals of the first beam sequence (Fig.1; Fig.2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Vagman and Sumi with the teachings of Dean to obtain shifted frequency spectral pattern from two different antenna arrays. Doing so would ensure the detection of objects with low sightline rates at angles which correspond to nulls in either of channels, as recognized by Dean (col.7 lines 30-33).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vagman in view of Dean.
Regarding claim 21, Vagman discloses that an apparatus ([0008] line 13, signal, radar) comprising: 
a number (N) of antenna arrays that each have a respective plurality of antenna elements and that each is configured to receive a respective radar signal, the number being at least three {Fig.1}; 
a processing arrangement {Fig.1 item 10}, wherein the processing arrangement is configured to apply a respective beam formation to each of the respective radar signals received by the respective antenna arrays {Fig.1 items 95}; and 
an evaluation device configured to analyze the received respective radar signals using results of the respective beam formations {Fig.2A item 100, inputs are outputs of item 95 for different PA for “combination”; [0062] line 4, processing module 100; [0083] lines 2-3, analyzing, waveform signals}.
 However, Vagman does not disclose maximum/minimum features in frequency spectral pattern. In the same field of endeavor, Dean discloses that
such that respective maximums of the beam formations are shifted by 1/N of a bin relative to one another {Fig.2}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vagman with the teachings of Dean to obtain shifted frequency spectral pattern from two different antenna arrays. Doing so would ensure the detection of objects with low sightline rates at angles which correspond to nulls in either of channels, as recognized by Dean (col.7 lines 30-33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648